CHRISTIAN, Judge.
The offense is murder; the punishment, confinement in the penitentiary for three years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed John L. Leach by striking him with a brush axe. The death of deceased grew out of a dispute appellant and deceased had had relative to some land. At the time appellant killed deceased he and deceased were with a surveyor who had been employed to make a survey of the land in an effort to properly divide it between appellant and deceased. According to the testimony of the State, appellant, without provocation, struck deceased with a brusk axe. According to appellant’s version, he (appellant) acted in self-defense in striking deceased. Deceased thereafter died from the wound he had received at the hands of the appellant.
No bills of exception are brought forward.
The charge of the court appears to have adequately presented the case to the jury.
The- foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.